TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2016



                                       NO. 03-15-00706-CV


  Michael Torres, Individually and derivatively on behalf of CRU Energy, Inc., Appellant

                                                  v.

             Whitaker Chalk Swindle & Schwartz, PLLC; Thomas F. Harkins;
                          and Richard L. Schwartz, Appellees




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on July 30, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.